Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 17, 2016

                                       No. 04-16-00315-CV

                  IN THE INTERST OF A.G.K. AND T.L.C., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA02489
                        Honorable Stephani A. Walsh, Judge Presiding

                                          ORDER
        The reporter’s record was originally due May 31, 2016. On May 31, 2016, the court
reporter filed a notification of late record asking for an additional fifteen days to file the record.
On June 1, 2016, we granted the reporter’s request and advised the reporter appellant Thomas
Comer is indigent and that she was required to prepare the record without cost to appellant
Comer. Pursuant to our order, the reporter’s record was due in this court on June 15, 2016.
However, the record was not filed.

        We therefore ORDER Judy Stewart, the court reporter, to file the reporter’s record in this
court on or before June 27, 2016. The court reporter is reminded that, by statute, this appeal is
accelerated, and is to take precedence over other matters. See TEX. FAM. CODE ANN. §
109.002(a) (West 2014). The reporter is further reminded that the reporter’s record is currently
late and that strict deadlines exist with regard to disposal of appeals dealing with termination of
parental rights. With regard to the appellate record, appellate courts may not grant more than 30
days cumulatively with regard to extensions of time for the reporter’s record. TEX. R. APP. P.
28.4(b). Based on the original due date, the prior extension, and this order, the reporter will have
been permitted twenty-seven additional days to file the record.

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the trial court.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court